Citation Nr: 1138078	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  96-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  

REPRESENTATION

Appellant represented by:	Charles L. Attaway, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had periods of active service from August 1959 to August 1962 and from May 1968 to April 1971.  He also had periods of service with the United States Army Reserve and with the Texas Army National Guard.  The Veteran died in November 1993.  The appellant is  his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a decision dated in March 2007, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  A Joint Motion for Remand was made by VA and the appellant in May 2009.  Later than same month, the Court granted the Joint Motion for Remand filed by the parties and vacated and remanded the 2007 Board decision as to the issue of service connection for the cause of the Veteran's death.

In November 2009, the Board remanded this claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and it is presumed he was exposed to herbicides during service.

2.  The Veteran died in November 1993.  The death certificate lists the cause of the Veteran's death as arteriosclerotic cardiovascular disease.  

3.  Ischemic heart disease is a listed disease associated with exposure to herbicide agents in Vietnam; therefore the Veteran's arteriosclerotic cardiovascular disease may be presumed to be related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) (see 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010)), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a);  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision in this case, no further discussion of VCAA is necessary.




II.  Analysis of Claim

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).   

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is a showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137;  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam era (from January 9, 1962 to May 7, 1975), and has one of the specified disease associated with exposure to certain herbicide agents [to include Agent Orange], that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record or evidence of such disease during the period of such service.

In August 2010, VA amended 38 C.F.R. § 3.309(e) to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina".  This amendment is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, as well as certain previously denied claims.  See 75 Fed. Reg. 52,202 (Aug. 31, 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran had active service from August 1959 to August 1962 and from May 1968 to April 1971 and had periods of service with the United States Army Reserve and with the Texas Army National Guard.  

The Veteran died in November 1993.  The death certificate lists the cause of death as arteriosclerotic cardiovascular disease.  No underlying causes were listed. 

In April 2010, a VA examination was obtained.  The examiner noted that new regulations promulgated by the VA lists ischemic heart disease as a presumptive condition for veterans who served in Vietnam.  The examiner stated that the cause of death listed on the death certificate, namely arteriosclerotic cardiovascular disease, is another name for ischemic heart disease and would come under the presumptive provisions of the new Agent Orange regulations.  The examiner therefore concluded that the heart disease, which was the cause of the Veteran's death, is related to his service on active duty.  

The evidence establishes that the cause of the Veteran's death was arteriosclerotic heart disease, which is included in the definition of "ischemic heart disease" under the amended § 3.309(e).  As the record shows that the Veteran served in the Republic of Vietnam during the Vietnam era, service connection for the cause of the Veteran's death under the presumptive provisions of 38 U.S.C.A. § 1116 is warranted.  









ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


